Title: Henry Dearborn to Thomas Jefferson, 3 December 1815
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir
             Boston Decemr 3d 1815
          
          on my arrival at Washington from Virginia I enclosed your note to your friends at Richmond concerning the pay for plaster, to my Son in Boston,  with a request that he would procure the plaster & have it sent to Richmond, provided he could agree for its being delivered for ten or eleven dollars pr ton, on my return to Boston he informed me that he had not been able to make any agrement on any other termes than what would amount to the currant price at Richmond. but as I found the quantity of Plaster increasing at this place I thought it probable that I could find some opportunity for forwarding the quantity you desired on reasonable termes, but after many trials I have failed, I had, as I thought, made an agrement yesterday for having 13 or 14 Tons delivered at Richmond for eleven dollares pr Ton but finding other extra bills were to be added I gave it up, and I have since been informed that the present price at Richmond does not probably exceed 11 or 12$—I have therefore concluded at last, not to make any more attempts to send any on.—Mrs Dearborn & myself had a pleasand Journey home and found our friends well.—
          
            
              
                
            
         
                
            Mrs Dearborn unites with me in requesting you to accept our most respectfull regards, to present our best respects to Col & Mrs Randolph and your Grand Children.
         
              
            


          
          H. Dearborn
        